Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS THIRD QUARTER SALES AND EARNINGS Pennsauken, NJ, July 27, 2015 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the third quarter ended June 27, 2015. Sales increased 8% to $278.7 million from $257.1 million in last year’s third quarter. Net earnings increased 3% to $24.5 million in the current quarter from $23.7 million last year. Earnings per diluted share increased 3% to $1.30 for the third quarter from $1.26 last year. Operating income increased 9% to $38.8 million in the current quarter from $35.7 million in the year ago quarter. For the nine months ended June 27, 2015, sales increased 8% to $716.5 million from $666.0 million in last year’s nine months. Net earnings were $50.4 million this year and $49.6 million last year for the nine months. Earnings per diluted share increased to $2.68 from $2.64 last year. Operating income increased 4% to $77.2 million this year from $74.0 million last year for the nine months. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Our sales and earnings improvement this quarter was driven by outstanding performances by our retail supermarkets and ICEE businesses. Results of our food service segment were disappointing.” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, PHILLY SWIRL, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company - more - J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Nine months ended June 27, June 28, June 27, June 28, Net Sales $ 278,724 $ 257,113 $ 716,484 $ 665,957 Cost of goods sold 188,328 172,745 498,037 460,570 Gross Profit 90,396 84,368 218,447 205,387 Operating expenses Marketing 23,201 21,274 62,674 56,825 Distribution 20,429 19,314 55,583 51,816 Administrative 7,910 7,883 22,897 21,648 Other general expense 45 234 67 1,132 51,585 48,705 141,221 131,421 Operating Income 38,811 35,663 77,226 73,966 Other income (expense) Investment (loss) income ) 1,159 2,579 3,273 Interest expense & other ) Earnings before income taxes 38,724 36,796 79,717 77,150 Income taxes 14,262 13,118 29,362 27,525 NET EARNINGS $ 24,462 $ 23,678 $ 50,355 $ 49,625 Earnings per diluted share $ 1.30 $ 1.26 $ 2.68 $ 2.64 Weighted average number of diluted shares 18,823 18,832 18,815 18,814 Earnings per basic share $ 1.31 $ 1.27 $ 2.70 $ 2.66 Weighted average number of basic shares 18,691 18,686 18,683 18,686 -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) June 27, September 27, (unaudited) Cash and cash equivalents $ 126,548 $ 91,760 Other current assets 207,160 183,846 Property, plant and equipment, net 169,276 157,529 Goodwill 86,442 86,442 Other intangible assets, net 47,150 50,989 Marketable securities held to maturity - 2,000 Marketable securities available for sale 103,352 128,117 Other 2,998 4,090 Total $ 742,926 $ 704,773 Current Liabilities $ 105,569 $ 95,957 Long-term obligations under capital leases 1,265 374 Deferred income taxes 44,848 44,785 Other long-term liabilities 971 1,139 Stockholders' Equity 590,273 562,518 Total $ 742,926 $ 704,773 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
